Per Curiam.
The appellant’s abstract states that this is a suit against E. A. Reineger, sheriff, and his bondsmen, for breach of bond in talcing mortgaged property on a writ of attachment. The appellant’s abstract does not contain any abstract of the pleadings, nor show what issue was made between the parties. The appellee’s amended abstract sets forth the petition, but does not show what answer the defendants filed, or whether they filed any at all. It is stated in the appellants’ abstract that the cause was tried to a jury, but it is not shown what verdict they returned, and only by implication that they returned any, and it does not appear that any ¿judgment was rendered. In this state of the record nothing is presented which we can review. The appeal is
Dismissed.